Exhibit 10.2

  

 

THE PROVIDENCE SERVICE CORPORATION

 

2006 LONG-TERM INCENTIVE PLAN

 

___________________________________

 

2015 Holding Company LTI Program

 

(as adopted by the Compensation Committee and effective on August 6, 2015)

___________________________________  

 

                This 2015 Holding Company LTI Program (the “HoldCo LTI Program”)
is established as of the date referenced above as a sub-plan to the Providence
Service Corporation 2006 Long-term Incentive Plan (as amended and restated
effective June 30, 2015 and as thereafter amended from time to time in
accordance with its terms, the “2006 Plan”). Accordingly, the terms and
conditions of the 2006 Plan shall apply to all Awards hereunder, and shall
govern in the event of any inconsistency with the terms set forth below.   

 

1.            Definitions

 

Exhibit 1, which is incorporated by reference, defines the terms used in this
HoldCo LTI Program and sets forth certain operational rules related to those
terms. Likewise, terms defined in Exhibit 1 of the 2006 Plan have the meanings
set forth therein.

 

2.            Purpose

 

                This HoldCo LTI Program has been established effective August 6,
2015 for the granting of Performance Awards under the 2006 Plan to select key
executives of the Company in order to encourage them to achieve goals relating
to the long-term interests of the Company and its stockholders.

 

 

3.            Administration

 

The Administrator responsible for the 2006 Plan shall administer this HoldCo LTI
Program, and shall have all of the powers and rights set forth within the 2006
Plan, including but not limited to those set forth in Section 3 thereof.

 

 

4.            HoldCo LTI Program Awards

 

(a)          Determination of Holdco LTI Program Awards.  In its sole and
absolute discretion, the Administrator shall award Participation Percentages to
the Company’s CEO and any other key Employees in any proportions that the
Administrator shall determine. All awards of Participation Percentages shall be
made in the form of individual written offer letters (substantially in the form
attached as Exhibit 2, each an “LTI Offer Letter”) executed by or on behalf of
the Administrator, and each individual Employee who receives such an award;
provided that an Employee may only accept such an Award (and thereby become an
“LTI Participant” ) by returning a signed copy of the LTI Offer Letter to the
Company’s General Counsel within 20 days after such Award Date.  Any LTI Offer
Letter that is not finalized within such period shall be null and void.

 

(i)      The total Participation Percentages awarded on the effective date of
this Holdco LTI Program may not exceed eighty percent (80%) of the interests in
the Holdco LTI Pool.  The Administrator may thereafter award the remaining
Participation Percentages through LTI Offer Letters of Participation Percentages
to any Employees whom the Administrator may in its discretion select (including
those who have already received Awards hereunder).  If a Participant receives
more than one Award hereunder, those Awards shall be treated independently of
each other for all purposes. If a Participant forfeits an Award or Awards before
the Determination Date, the Administrator may make new Awards hereunder with
respect to the forfeited Participation Percentages.

 

 
1

--------------------------------------------------------------------------------

 

 

(ii)     In no event shall the sum of the Participation Percentages for all LTI
Participants exceed one hundred percent (100%) at any time before the
Determination Date.

 

(b)          Calculation of HoldCo LTI Pool. As soon as practicable following
the Determination Date, but as of the Determination Date, the Administrator
shall calculate the amount of the HoldCo LTI Pool, if any, that is associated
with each Performance Period.  If the HoldCo LTI Pool as of the Determination
Date is greater than zero with respect to any Performance Period, then the LTI
Participants holding Awards corresponding to that Performance Period shall be
entitled to the payments described in Section 4(c) below.  If the performance of
the Company has been such that there is no HoldCo LTI Pool associated with an
Award Date (i.e., that the LTI Program Pool is zero), then the LTI Participants
holding Awards having that Award Date shall not be entitled to be paid any
amounts under this HoldCo LTI Program, and those Awards shall be cancelled and
terminated as of the Determination Date, with no amounts being paid to such LTI
Participants. 

 

(c)           Share Awards.  In the event that the HoldCo LTI Pool as of the
Determination Date is greater than zero for any Award(s), then each LTI
Participant holding such an Award shall receive on a date that occurs as soon as
reasonably practicable after the Determination Date (the “Issuance Date”), the
following equity awards that together have a value (based on the Determination
Share Price, without regard to the transfer restrictions set forth in Section
7(c) below, which shall apply to all shares of Stock, including Unrestricted
Stock, issued pursuant to any Award) equal to the product of (A) the HoldCo LTI
Pool determined for such Award Date, and (B) the LTI Participant’s Participation
Percentage for the Award having such an Award Date (the “Issuance Value”):

 

(i)         Unrestricted Stock having a fair market value (based on the
Determination Share Price) equal to sixty percent (60%) of the Issuance Value;
and

 

(ii)        Stock Units having a fair market value (based on the Determination
Share Price) equal to forty percent (40%) of the Issuance Value, with sixty-two
and one-half percent (62.5%) of such Stock Units to become vested and payable in
unrestricted Stock on the first anniversary of the Determination Date and with
thirty-seven and one-half percent (37.5%) to become vested and payable in
unrestricted Stock on the second anniversary date of the Determination Date
(each a “Vesting Date”); provided that the LTI Participant has continued
Employment from the Award Date through such Vesting Date, or has incurred an
earlier Qualified Termination. 

 

Notwithstanding the foregoing, in the event of a Change in Control on or before
the Determination Date, the  Administrator shall settle any and all Awards on
the closing date of the Change in Control by providing each LTI Participant with
cash and/or Unrestricted Stock that together have a fair market value equal to
the total amount otherwise payable to the LTI Participant under Sections 4(c)(i)
and (ii) above (without any adjustment or delay due to inapplicability of the
vesting requirements otherwise applicable after the Determination Date). In the
event of a Change in Control after the Determination Date, each LTI Participant
shall receive on the closing date of the Change in Control cash and/or
Unrestricted Stock that together have a fair market value equal to the total
amount otherwise payable to the LTI Participant, after the date of the Change in
Control, pursuant to Sections 4(c)(i) and (ii) above (without any adjustment or
delay due to inapplicability of the vesting requirements otherwise applicable
after the Determination Date).

 

 
2

--------------------------------------------------------------------------------

 

 

(d)          Termination and Forfeiture; Vesting.

 

(i)            In the event of termination of an LTI Participant’s Employment
both more than one year after the Award Date and either, without Cause by the
Company, or by reason of the LTI Participant’s death or Disability (a “Qualified
Termination”) while holding an outstanding Award, then, with respect to the LTI
Participant only, the LTI Participant shall be treated as having continued
Employment through each of the dates on which Award payouts occur under Section
4(c) with respect to LTI Participants whose Employment has continued and the LTI
Participant (or estate in the event of death) shall be paid any earned portion
of any outstanding Award at the same time and on the same basis as though the
Participant as described above, except that the amounts payable to an LTI
Participant who has incurred a Qualifying Termination before the Determination
Date shall be proportionately reduced such that the LTI Participant receives pro
rata payments determined by a fraction with a numerator equal to the number of
full months from the LTI Participant’s Award Date through the date on which the
LTI Participant’s Employment ceases, and a denominator equal to the number of
full months from the LTI Participant’s Award Date through the Determination
Date. For example, if a Participant’s Employment ends due to a Qualifying
Termination in the exact middle of the Performance Period, the LTI Participant
would receive (whenever other LTI Participants receive payments) 50% of amounts
payable on and after the Determination Date if the LTI Participant had continued
Employment.

 

(ii)           If an LTI Participant’s Employment shall cease for any reason
other than a Qualified Termination, then any and all of such LTI Participant’s
Awards under this HoldCo LTI Program (including any Stock Units that have not
previously vested pursuant to the associated award agreement) shall be
immediately forfeited at such time and without payment of any consideration to
the LTI Participant, and no amounts whatsoever shall thereafter be payable to
such LTI Participant pursuant to this HoldCo LTI Program.

 

(iii)          For purposes of this Section 4(d), “Cause” means the following as
determined by the Administrator in its sole discretion:

 

(I)        the LTI Participant commits fraud or theft against the Company or any
of its subsidiaries, affiliates, joint ventures and related organizations,
including any entity managed by the Company (collectively referred to as
“Affiliates”), or is convicted of, or pleads guilty or nolo contendere to,
either a felony, or any crime involving fraud or moral turpitude;

 

(II)       in carrying out the LTI Participant’s duties hereunder, the LTI
Participant engages in conduct that constitutes gross neglect or willful
misconduct and that results, in either case, in material financial or
reputational harm to the Company or its Affiliates;

 

(III)     the LTI Participant materially breaches any provision of this
Agreement or any employment agreement with the Company or its Affiliates
(including but not limited to any applicable restrictive covenants) or breaches
any fiduciary duty or duty of loyalty owed to the Company or its Affiliates or
shareholders;

 

(IV)       the LTI Participant engages in any wrongful or questionable conduct
which does or which is reasonable likely to bring the Company or its Affiliates
into public disgrace or embarrassment, or which is reasonable likely to cause
one or more of its customers or clients to cease doing business with, or reduce
the amount of business with, the Company or its Affiliates;

 

(V)     the LTI Participant repeatedly neglects or refuses to perform the LTI
Participant’s duties or responsibilities as directed by the LTI Participant’s
supervisor, the Board or any committee established by the Board, or violates any
express direction of any lawful rule, regulation or policy established by the
Company, the Board, any committee established by the Board, or the LTI
Participant’s supervisor which is consistent with the scope of the LTI
Participant’s duties to the Company and its Affiliates, and such failure,
refusal or violation continues uncured for a period ten (10) days after written
notice from the Company to the LTI Participant specifying the failure, refusal
or violation and the Company’s intention to terminate any or all of the LTI
Participant’s Awards for Cause;

 

 
3

--------------------------------------------------------------------------------

 

 

(VI)    the LTI Participant commits any act or omission resulting in or intended
to result in direct material personal gain to the LTI Participant at the expense
of the Company or its Affiliates, or the customers or the Company or its
Affiliates; or

 

(VII)  the LTI Participant materially compromises trade secrets or other
confidential and proprietary information of the Company or its Affiliates.

 

Action or inaction by LTI Participant shall not be considered “willful” unless
done or omitted by such participant intentionally and without his reasonable
belief that his or her action or inaction was in the best interests of the
Company or its Affiliates, and shall not include failure to act by reason of
total or partial incapacity due to the LTI Participant’s physical or mental
illness.

 

 

5.         Continuance of Employment.

 

Neither this HoldCo LTI Program nor the grant of any Award hereunder shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any LTI Participant’s Employment at any time and for any reason
(subject to the terms of any employment agreement), nor shall the HoldCo LTI
Program or the grant of any Award hereunder impose any obligation on the Company
or any Affiliate to continue the Employment of any LTI Participant.

 

 

6.         Requirements of Law.

 

The grant of Awards hereunder and the settlement thereof in accordance with this
HoldCo LTI Program and the 2006 Plan shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies as may
be required.

 

 

7.            Miscellaneous

 

(a)          Amendments.  This HoldCo LTI Program, and any LTI Offer Letter
entered into with any LTI Participant, may be amended or modified only in
writing by the Administrator or the Board; provided that any amendment or
modification of any kind which adversely affects an LTI Participant must be
consented to by such LTI Participant in writing to be effective as against him
or her.

 

(b)          Incorporation of the 2006 Plan; Interpretation by Administrator.
This HoldCo LTI Program is subject in all respects to the terms, conditions,
limitations and definitions contained in the 2006 Plan.  In the event of any
discrepancy or inconsistency between this HoldCo LTI Program and the 2006 Plan,
the terms and conditions of the 2006 Plan shall control.  Without limiting the
generality of the foregoing, the Administrator may in its sole and absolute
discretion interpret the 2006 Plan and this HoldCo LTI Program, and take any
other actions and make any other determinations or decisions that it deems
necessary or appropriate in connection with the 2006 Plan, the HoldCo LTI
Program or the administration or interpretation thereof, with such
interpretations, actions, determinations, and decisions to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law; provided that the Administrator’s interpretations, actions, determinations,
and decisions shall not be entitled to deference on and after a Change in
Control except to the extent that such interpretations are made exclusively by
members of the Administrator who are individuals who served as Administrator
members before the Change in Control.  In the event of any dispute or
disagreement as to interpretation of the 2006 Plan or this HoldCo LTI Program or
of any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the 2006 Plan or this HoldCo LTI Program, the
decision of the Administrator shall, except as provided above, be final and
binding upon all persons, and the claims provisions of the 2006 Plan shall be
controlling.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)           Stock or Stock Unit Issuances.  Any issuance of Unrestricted Stock
or Stock Units pursuant to HoldCo LTI Program Awards shall occur pursuant to the
2006 Plan, and shall be subject to all terms and conditions thereof.

 

(d)          Withholding of Tax.  Anything to the contrary notwithstanding, all
payments required to be made by the Company pursuant to Awards hereunder shall
be subject to the withholding of such amounts as the Company reasonably may
determine that it is required to withhold pursuant to applicable federal, state
or local law or regulation.  The Company’s obligation to deliver share
certificates (or evidence of book entry) to any LTI Participant is subject to
and conditioned on tax withholding obligations being satisfied by such LTI
Participant, including the terms of the 2006 Plan applicable thereto.

 

(e)          Anti-Alienation; Non-Assignability; Etc.   Except as otherwise
provided by the 2006 Plan, neither an LTI Participant nor any other person shall
have any right to sell, assign, transfer, pledge, mortgage, or otherwise
encumber, transfer, hypothecate, alienate or convey in advance of actual
receipt, the amounts, if any, payable or deliverable hereunder, or any part
thereof.  The designation of a death beneficiary by an LTI Participant shall be
permissible and shall not constitute a transfer.

 

(f)           Section 409A. If and only to the extent that any compensation
provided by this HoldCo LTI Program may result in the application of
Section 409A of the Code, then notwithstanding Section 7(a) above, the Company
may unilaterally modify the LTI Participant’s Award solely in the least
restrictive manner necessary in order, where applicable –

 

(i)      to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A, or

 

(ii)      to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any material diminution in the value of the benefits
granted under this HoldCo LTI Program to such LTI Participant.

 

(g)          Unfunded Nature of Program.   This HoldCo LTI Program is intended
to be an unfunded, nonqualified compensation arrangement for purposes of the
Code.  Except to the extent that an LTI Participant may otherwise be entitled to
preferred status under applicable bankruptcy law, LTI Participants shall have
the status of general unsecured creditors of the Company, and the HoldCo LTI
Program constitutes a mere promise by the Company to make benefit payments in
the future to the extent and consistent with the terms of any Awards hereunder,
this HoldCo LTI Program, and the 2006 Plan.

 

(h)          Exclusivity of Documents.  The liability of the Company for the
payment of benefits shall be defined only by this HoldCo LTI Program, the 2006
Plan, and the terms of each LTI Participant’s LTI Offer Letter, and the Company
shall have no obligation to any person under the 2006 Plan except as expressly
provided herein or therein.

 

(i)            Binding Effect.  The provisions of this HoldCo LTI Program shall
bind and inure to the benefit of the Company and its successors and assigns, and
to the benefit of each LTI Participant and such LTI Participant’s successors and
assigns.

 

(j)           Gender.  Where appearing in this HoldCo LTI Program, the masculine
gender shall be deemed to include the feminine gender and the singular number
shall include the plural, unless the context clearly indicates to the contrary.

 

(k)          Term and Expiration.  This HoldCo LTI Program shall be effective
until all LTI Participants have received full settlement of all Awards
hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

Adopted as of August 6, 2015 by the Compensation Committee at a duly held
meeting.

 

 
6

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

PROVIDENCE SERVICE CORPORATION

 

2006 LONG-TERM INCENTIVE PLAN

___________________________________

 

Definitions

___________________________________

 

 

The following terms, when used in this HoldCo LTI Program, will have the
meanings and be subject to the provisions set forth below:

 

“Award Date” means the date of Award set forth in the Participant’s LTI Offer
Letter.

 

“Award Share Price” means the volume weighted average of the Company’s per share
price over the 90-day period ending with the Award Date.

 

“Applicable Shares Outstanding” means, as of the Award Date, the sum of the
Company’s total shares of Stock outstanding as of the most recent SEC filing
period and the number of any unissued shares of Stock from any Company
outstanding securities, including any shares of convertible preferred stock
which remain subject to conversion and any outstanding options or restricted
stock units.

 

“Award Shareholder Value” (“ASV”) means the product of the Award Share Price and
the Applicable Shares Outstanding.

 

“Determination Date” means December 31, 2017 or, if earlier, the date upon which
a Change in Control shall occur.

 

“Determination Share Price” means the volume weighted average of the Company’s
per share price over prior 90 days ending with the Determination Date.

 

“Determination Shareholder Value” (“DSV”) means the product of the Determination
Share Price and the Applicable Shares Outstanding, plus the sum of all cash
dividends and securities (valued at the fair market value as of the date of
distribution as determined by Board) paid or distributed to owners of the
Company’s Stock during the period between the Award Date and the applicable
valuation date (but not including any securities or Stock issued under the 2006
Plan to any owner of Company Stock); provided that under no circumstance shall
interest or other earnings be credited on such amounts. In the event of a Change
of Control, the DSV means the product of the Company’s share price at the date
of a Change of Control and the Applicable Shares Outstanding, plus the sum of
all cash dividends and securities (valued at the fair market value as of the
date of distribution as determined by Board) paid or distributed to owners of
the Company’s Stock during the period between the Award Date and the applicable
valuation date (but not including any securities or Stock issued under the 2006
Plan to any owner of Company Stock); provided that under no circumstance shall
interest or other earnings be credited on such amounts.

 

“Extraordinary Shareholder Value” means DSV less HSV, but shall not be less than
zero.

 

“HoldCo LTI Pool” means, as of the Determination Date, a dollar amount
calculated by multiplying the Extraordinary Shareholder Value by eight percent
(8%); provided that in no event shall the HoldCo LTI Pool be less than zero. 
This formula for calculating the HoldCo LTI Pool is the Performance formula
determined by the Performance Criteria for purposes of Section 6(a)(6) of the
2006 Plan.

 

“Hurdle Value Share Price” means the value per share calculated by compounding
the Award Share Price at 8.0% on an annual basis over the period beginning on
the Award date and ending on the Determination Date

 

 
1

--------------------------------------------------------------------------------

 

 

“Hurdle Shareholder Value” (“HSV”) means the product of the Hurdle Value Share
Price and the Applicable Shares Outstanding.

 

“LTI Offer Letter” has the meaning set forth in Section 4(a) of this HoldCo LTI
Program.

 

“LTI Participant” means an Employee who has received an Award pursuant to this
HoldCo LTI Program.

 

“Participation Percentage” means, with respect to each LTI Participant, such LTI
Participant’s percentage of the amounts to be paid with respect to the HoldCo
LTI Pool as set forth in such LTI Participant’s LTI Offer Letter.

 

“Performance Period” means, with respect to each Award hereunder, the period
commencing on the Award Date and ending on the Determination Date.

 

“Qualified Termination” has the meaning set forth in Section 4(d)(i) of this
HoldCo LTI Program.

 

 
2

--------------------------------------------------------------------------------

 

 

Exhibit 2: LTI Offer Letter

 

PROVIDENCE SERVICE CORPORATION

 

2006 LONG-TERM INCENTIVE PLAN

 

___________________________________

 

 

2015 HoldCo LTI Program

___________________________________

 

 

 

_______ ___, 2015

 

CONFIDENTIAL

[Name]

[Address]

[City, State  ZIP]

 

 

Re:

Performance Period ending 12/31/2017

   

 

Dear [Name]:

 

You have been selected by Providence Service Corporation to be a participant in
the Providence Service Corporation 2015 HoldCo LTI Program (the “HoldCo LTI
Program”).  Capitalized terms used in this letter have the special meanings set
forth in the HoldCo LTI Program.

 

Generally, the HoldCo LTI Program provides that in the event that the Company’s
Determination Shareholder Value exceeds the Company’s Hurdle Shareholder Value
(based on an 8% compound annual return hurdle) from the Award Date through
December 31, 2017 or an earlier Change in Control (the “Performance Period”),
then a HoldCo LTI Pool comprising 8% of such Extraordinary Shareholder Value
will be formed and allocated to you based on your Participation Percentage
designated below.  See Section 4 of the HoldCo LTI Program for special
provisions about how awards will be made and settled, the conditions for vesting
in them, and the effect of change in control of the Company or a cessation of
your Employment.

 

Subject to your acceptance of the terms and conditions of the HoldCo LTI
Program, the following terms shall apply to your Award:

 

 

●

your Award Date shall be _______ __, 2015,

 

 

●

the Award Shareholder Value at the start of the Performance Period shall be
$______,

 

 

●

the Hurdle Shareholder Value per share shall be $_____ if the Determination Date
is December 31, 2017, and

 

 

●

your Participation Percentage in the HoldCo LTI Pool, if any, shall be ___
percent (___%).

 

Before accepting this Award, please consider the terms of this LTI Offer Letter,
and the HoldCo LTI Program and the Providence Service Corporation 2006 Long-term
Incentive Plan (which are attached for your review and reference).  If there is
any inconsistency between this LTI Offer Letter and the HoldCo LTI Program, the
terms and conditions of the HoldCo LTI Program shall govern.   

 

 
1

--------------------------------------------------------------------------------

 

 

If you desire to accept this Award, please acknowledge receipt of this LTI Offer
Letter and your acceptance of the foregoing terms and conditions for your
participation in the HoldCo LTI Program by signing in the space provided below
and returning the signed letter within 20 days after the Award Date to the
attention of [            ].  Note that the deadline for accepting this LTI
Offer Letter is the 20th day after the Award Date designated above.

 

 

 

Yours truly,

 

________________________

Chairman, Compensation Committee

 

 

AGREED TO AND ACCEPTED THIS ___ DAY OF _____, 2015, BY:

_________________________

[Name of HoldCo LTI Program Participant]

 

 

 2

 